 Case 3:19-cv-02996-K-BK Document 49 Filed 04/24/20       Page 1 of 1 PageID 789



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JASON SIMMONS,                           §
                                         §
                   PLAINTIFF,            §
                                         §
V.                                       §   CIVIL CASE NO. 3:19-CV-2996-K-BK
                                         §
COMPLAINANT FOR NYOPMC                   §
#CO13073474-A & TMB LEGAL                §
NO. 14-0096 ET. AL.,                     §
                                         §
                   DEFENDANTS.           §

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings, conclusions

and a recommendation in this case. Objections were filed, and the Court has made a

de novo review of those portions of the proposed findings, conclusions and

recommendation to which objection was made. The objections are OVERRULED and

the Court accepts the Findings, Conclusions and Recommendation of the United States

Magistrate Judge. Plaintiff’s Motion for Temporary Restraining Order, Preliminary

Injunction and Partial Summary Judgment (Doc. 39) is DENIED.

      SO ORDERED.

      Signed April 24th, 2020.

                                             ____________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
